Order unanimously affirmed.
Memorandum: Upon a review of respondent’s demonstrated attitudes and previous conduct particularly as related in her psychological evaluation and in the presentence probation report, we find no reason to disturb the disposition of the Family Court which would appear to be sound and in the best interests of the juvenile and her future welfare. (Appeal from order of Yates County *968Family Court—juvenile delinquent.) Present—Marsh, P. J., Moule, Dillon,, Goldman and Witmer, JJ.